Exhibit 10.1


JAGGED PEAK ENERGY INC.
EXECUTIVE SEVERANCE PLAN


1.Purpose and Effective Date. Jagged Peak Energy Inc. (the “Company”) has
adopted this Executive Severance Plan (this “Plan”) to provide for the payment
of severance or change in control benefits to Eligible Individuals (as defined
below). The Plan was approved by the Board of Directors of the Company (the
“Board”) to be effective as of June 13, 2017 (the “Effective Date”).
2.    Definitions. For purposes of this Plan, the terms listed below will have
the meanings specified herein:
(a)    “Accrued Obligations” means (i) payment to an Eligible Individual of all
earned but unpaid Base Salary through the Date of Termination prorated for any
partial period of employment; (ii) payment to an Eligible Individual, in
accordance with the terms of the applicable benefit plan of the Company or its
Affiliates or to the extent required by law, of any benefits to which such
Eligible Individual has a vested entitlement as of the Date of Termination;
(iii) payment to an Eligible Individual of any accrued unused vacation; and (iv)
payment to an Eligible Individual of any approved but not yet reimbursed
business expenses incurred in accordance with applicable policies of the Company
and its Affiliates, including this Plan.
(b)    “Administrator” means the Board or a person or committee appointed by the
Board to administer this Plan.
(c)    “Affiliate” means (i) with respect to the Company, any person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company and any predecessor
to any such entity; provided¸ however, that a natural person shall not be
considered an Affiliate; and (ii) with respect to an Eligible Individual, any
person that directly, or through one or more intermediaries, is controlled by
such Eligible Individual or members of such Eligible Individual’s immediate
family.
(d)    “Base Salary” means an Eligible Individual’s annual base salary as of a
Notice of Termination (without regard to any reduction in such Base Salary which
constitutes Good Reason).
(e)    “Cause” means one or more of the following events: (i) an Eligible
Individual’s continued failure, after written notice is given and a reasonable
opportunity to cure has been granted, to comply with the reasonable written
directives of such Eligible Individual’s Jagged Peak Employer, (ii) an Eligible
Individual’s failure to comply in any material respect with the written terms of
employment with such Eligible Individual’s Jagged Peak Employer, (iii) an
Eligible Individual’s willful misconduct resulting in material and demonstrable
damage to such Eligible Individual’s Jagged Peak Employer, including, without
limitation, theft, embezzlement or material misrepresentations or concealments
on any written reports submitted to such Eligible Individual’s Jagged Peak
Employer,





--------------------------------------------------------------------------------




(iv) an Eligible Individual’s conviction of, or plea of nolo contendere to, any
felony or to any crime or offense involving acts of theft, fraud, embezzlement
or similar conduct or (v) an Eligible Individual’s material breach of written
policies of such Eligible Individual’s Jagged Peak Employer concerning employee
discrimination or harassment, after written notice is given and a reasonable
opportunity to cure been granted, if such breach is capable of being cured
without penalty or damages to such Eligible Individual’s Jagged Peak Employer.
(f)    “Change in Control” means:
(i)    the acquisition by any individual, entity or group (within the meaning of
Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions by a Person
shall not constitute a Change in Control: (I) any acquisition directly from the
Company; (II) any acquisition by the Company; (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (IV) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B), and
(C) of Section 1(f)(iii) below;
(ii)    the individuals who, as of the later of the date of the Effective Date
or the last amendment to this Plan approved by the Board, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board. Any individual becoming a director subsequent to the later of the
Effective Date or the date of the last amendment to this Plan approved by the
Board whose election, or nomination for election by the Company’s stockholders,
is approved by the vote of at least a majority of the directors then comprising
the Incumbent Board will be considered a member of the Incumbent Board as of the
later of the Effective Date or the last amendment to the date of this Plan
approved by the Board, but any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Incumbent Board will not be deemed a member of the Incumbent Board as of the
later of the Effective Date or the date of the last amendment to this Plan
approved by the Plan;
(iii)    the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then





--------------------------------------------------------------------------------




outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock (or, for non-
corporate entity, equivalent securities) of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
(iv)    the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
(g)    “CIC Effective Date” means the date upon which a Change in Control
occurs.
(h)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended from time to time.
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(j)    “Date of Termination” means (i) if the Eligible Individual’s employment
with the Company and its Affiliates is terminated by death, the date of such
Eligible Individual’s death; (ii) if the Eligible Individual’s employment is
terminated because of the Eligible Individual becoming Disabled, then 30 days
after the Notice of Termination is given; or (iii) if (A) the Eligible
Individual’s employment is terminated by the Company or any of its Affiliates
with or without Cause or (B) the Eligible Individual’s employment by the
Eligible Individual with or without Good Reason, then, in each case, the date
specified in the Notice of Termination, which shall comply with the applicable
notice requirements set forth herein. Transfer of employment between and among
the Company and its Affiliates, by itself, shall not constitute a termination of
employment for purposes of this Plan.
(k)    “Disability” or “Disabled” as it relates to an Eligible Individual means
when such Eligible Individual (i) receives disability benefits under either
Social Security or the applicable long- term disability plan of the Company or
its Affiliates, if any, or (ii) the Administrator, upon the written report of a
qualified physician designated by the Administrator or the insurer of the
applicable long-term disability plan of the Company or its Affiliates, shall
have determined (after a complete





--------------------------------------------------------------------------------




physical examination of the Eligible Individual at any time after he has been
absent from employment with the Company or its Affiliates for 90 or more
consecutive calendar days) that such Eligible Individual has become physically
and/or mentally incapable of performing such Eligible Individual’s essential job
functions with or without reasonable accommodation as required by law due to
injury, illness, or other incapacity (physical or mental).
(l)    “Employment Letter” means a letter agreement executed by an Eligible
Individual regarding such Eligible Individual’s employment with a Jagged Peak
Employer and participation in this Plan.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(n)    “Good Reason” means the occurrence, without an Eligible Individual’s
express written consent of (i) a material reduction in such Eligible
Individual’s annual base salary; (ii) a relocation of your principal place of
employment outside of the area in which you are currently working; (iii) any
breach by such Eligible Individual’s Jagged Peak Employer of any material
provision of this Plan or any agreement entered into between such such Eligible
Individual and such entity, if any; or (iv) a material diminution in such
Eligible Individual’s authority, duties or responsibilities or an adverse change
in such Eligible Individual’s reporting relationship; provided, however, that
such Eligible Individual gives written notice to such Eligible Individual’s
Jagged Peak Employer of the existence of such a condition described in (i) –
(iv) above within ninety (90) days of the initial existence of the condition,
such Eligible Individual’s Jagged Peak Employer has at least thirty (30) days
from the date when such notice is provided to cure the condition (if such
condition can be cured) without being required to make payments due to
termination of employment, and such Eligible Individual actually terminates such
Eligible Individual’s employment for Good Reason within six (6) months of the
initial occurrence of any of the conditions above.
(o)    “Group 1 Executive” means an Eligible Individual identified as a “Group 1
Executive” in accordance with such individual’s Employment Letter.
(p)    “Group 2 Executive” means an Eligible Individual identified as a “Group 2
Executive” in accordance with such individual’s Employment Letter.
(q)    “Group 3 Executive” means an Eligible Individual identified as a “Group 2
Executive” in accordance with such individual’s Employment Letter.
(r)    “Group” means the level at which an Eligible Individual is identified
immediately prior to the Eligible Individual’s termination of employment
(without regard to any reduction in such Group which constitutes Good Reason).
(s)    “Jagged Peak Employer” means any member of the Jagged Peak Group that
employs any Eligible Individual.





--------------------------------------------------------------------------------




(t)    “Jagged Peak Group” means all and any of the Company and its
subsidiaries.
(u)    “LTIP” means the Company’s 2017 Long Term Incentive Plan, but expressly
excludes the Jagged Peak Energy Inc. Management Incentive Plan of JPE Management
Holdings LLC (the “Holdco Plan”).
(v)    “Notice of Termination” means a notice that indicates the specific
termination provision in this Plan relied upon and sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated; provided, however, that any failure to provide
such detail shall not delay the effectiveness of the termination.
(w)    “Post Termination Non-Compete Term” means one year; provided that in the
event that an Eligible Individual voluntarily resigns without Good Reason such
that the Company has no Severance Obligations to such Eligible Individual, then
there shall be no Post Termination Non-Compete Term.
(x)    “Post Termination Obligations” means any obligations owed by an Eligible
Individual to the Company or any of its Affiliates which survive such Eligible
Individual’s employment with the Company or its Affiliates, including, without
limitation, those obligations and restrictive covenants (including covenants not
to compete and not to solicit) set forth in such Eligible Individual’s
Employment Letter.
(y)    “Section 409A” means Section 409A of the Code and the regulations and
administrative guidance issued thereunder.
(z)    “Section 4999” means Section 4999 of the Code.
(aa)    “Separation from Service” shall mean a “separation from service” as such
term is defined for purposes of Section 409A.
(bb)    “Severance Obligations” means (i) in the Case of a Group 1 Executive,
those Severance Obligations identified in Section 5(b)(i)(1)-(2) of this Plan;
(ii) in the case of a Group 2 Executive, those Severance Obligations identified
in Section 5(b)(ii)(1)-(4) of this Plan and (iii) in the case of a Group 3
Executive, those Severance Obligations identified in Section 5(b)(iii)(1)-(4) of
this Plan.
(cc)    “STIP” means the Company’s Short Term Incentive Program or other annual
cash incentive program or plan.
3.    Administration of the Plan.
(a)    Authority of the Administrator. This Plan will be administered by the
Administrator. Subject to the express provisions of this Plan and applicable
law, the Administrator will





--------------------------------------------------------------------------------




have the authority, in its sole and absolute discretion, to: (i) adopt, amend,
and rescind administrative and interpretive rules and regulations related to
this Plan, (ii) delegate its duties under this Plan to such agents as it may
appoint from time to time, and (iii) make all other determinations, perform all
other acts and exercise all other powers and authority necessary or advisable
for administering this Plan, including the delegation of those ministerial acts
and responsibilities as the Administrator deems appropriate. The Administrator
shall have complete discretion and authority with respect to this Plan and its
application except to the extent that discretion is expressly limited by this
Plan. The Administrator may correct any defect, supply any omission, or
reconcile any inconsistency in this Plan in any manner and to the extent it
deems necessary or desirable to carry this Plan into effect, and the
Administrator will be the sole and final judge of that necessity or
desirability. The determinations of the Administrator on the matters referred to
in this Section 3(a) will be final and conclusive.
(b)    Manner of Exercise of Authority. Any action of, or determination by, the
Administrator will be final, conclusive and binding on all persons, including
the Company, the Company’s Affiliates, the Board, the stockholders of the
Company, each Eligible Individual, or other persons claiming rights from or
through an Eligible Individual. The express grant of any specific power to the
Administrator, and the taking of any action by the Administrator, will not be
construed as limiting any power or authority of the Administrator. The
Administrator may delegate to officers of the Company, or committees thereof,
the authority, subject to such terms as the Administrator will determine, to
perform such functions, including administrative functions, as the Administrator
may determine. The Administrator may appoint agents to assist it in
administering this Plan.
(c)    Limitation of Liability. The Administrator will be entitled to, in good
faith, rely or act upon any report or other information furnished to the
Administrator by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan. The Administrator
and any officer or employee of the Company or any of its Affiliates acting at
the direction or on behalf of the Administrator will not be personally liable
for any action or determination taken or made in good faith with respect to the
Plan and will, to the fullest extent permitted by law, be indemnified and held
harmless by the Company with respect to any such action or determination.
4.    Eligibility. Each employee of the Company or any of its Affiliates
eligible to receive the benefits described in this Plan as designated by the
Administrator (collectively the “Eligible Individuals” and each an “Eligible
Individual”); provided, that any individual who is entitled to severance or
change in control benefits pursuant to a separate written agreement between the
Company (or one of its Affiliates) and the individual shall not be an Eligible
Individual.
5.    Plan Benefits.
(a)    Payment of Accrued Obligations. In the event an Eligible Individual’s
Date of Termination occurs for any reason, such Eligible Individual shall be
entitled to receive the Accrued





--------------------------------------------------------------------------------




Obligations. Participation in all benefit plans of the Company and its
Affiliates will terminate upon an Eligible Individual’s Date of Termination
except as otherwise specifically provided in the applicable plan.
(b)    Severance Obligations. In the event an Eligible Individual’s employment
with the Company and its Affiliates is terminated by death, for Disability, by
the Company or one of its Affiliates without Cause or by such Eligible
Individual resigning such Eligible Individual’s employment for Good Reason, the
Company (or the Affiliate of the Company that is the employer of the Eligible
Individual immediately prior to termination) shall provide Severance Obligations
set forth below, provided that the conditions of Sections 5(c) and 8 of this
Plan have been fulfilled.
(i)    Group 1 Executives. The Severance Obligations to a Group 1 Executive
shall be as follows:
(1)    immediately prior to the Separation from Service, immediate vesting of
fifty percent (50%) or, if such Separation from Service is in connection with a
Change in Control, one hundred percent (100%), of all equity incentives then
held by such Group 1 Executive pursuant to the LTIP, with payment of such equity
incentives payable in accordance with the applicable award agreement; provided
that any such equity incentives that vest or are earned based on both continued
employment and the achievement of performance goals shall continue to vest or be
earned upon achievement of such performance goals, notwithstanding the
Separation from Service, except to the extent such equity incentives are
otherwise measured and paid out as of the Change in Control pursuant to Section
6, below; and
(2)    if and to the extent permitted under applicable law and without
additional cost or penalty to the Company or the Group 1 Executive, during the
portion, if any, of the 18-month period, commencing as of the date such Group 1
Executive is eligible to elect and timely elects to continue coverage for such
Group I Executive and such Group 1 Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Group 1 Executive for the difference between the amount such Group 1 Executive
pays to effect and continue such coverage and the employee contribution amount
that active senior executive employees of the Company or its applicable
Affiliate pay for the same or similar coverage, with any such reimbursement
payable for the 60 day period immediately following the Separation from Service
being payable on the first business day 60 days following the Separation from
Service and any other such reimbursement payable being paid on a monthly basis
thereafter.
(ii)    Group 2 Executives. The Severance Obligations to a Group 2 Executive
shall be as follows:





--------------------------------------------------------------------------------




(1)    no later than the first business day 60 days after the Separation from
Service, payment of a lump sum cash payment equal to 2 years of such Group 2
Executive’s then current Base Salary as of the Date of Termination, subject to
applicable taxes and withholdings;
(2)    no later than the first business day 60 days after Separation from
Service, payment of a lump sum cash payment equal to 200% of the greater of (A)
the annual average of any bonuses received by such Group 2 Executive from the
Company pursuant to the STIP in the 2 calendar years immediately before the Date
of Termination and (B) such Group 2 Executive’s current “target” bonus amount,
subject to applicable taxes and withholdings;
(3)    immediately prior to the Separation from Service, immediate vesting of
fifty percent (50%) or, if such Date of Termination is in connection with a
Change in Control, one hundred percent (100%), of all equity incentives then
held by such Group 2 Executive pursuant to the LTIP, with payment of such equity
incentives payable in accordance with the applicable award agreement; provided
that any such equity incentives that vest or are earned based on both continued
employment and the achievement of performance goals shall continue to vest or be
earned upon achievement of such performance goals, notwithstanding the
Separation from Service, except to the extent such equity incentives are
otherwise measured and paid out as of the Change in Control pursuant to Section
6, below; and
(4)    if and to the extent permitted under applicable law and without
additional cost or penalty to the Company or the Group 2 Executive, during the
portion, if any, of the 18-month period, commencing as of the date such Group 2
Executive is eligible to elect and timely elects to continue coverage for such
Group 2 Executive and such Group 2 Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Group 2 Executive on a monthly basis for the difference between the amount such
Group 2 Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company or the
applicable Affiliate pay for the same or similar coverage, with any such
reimbursement payable for the 60 day period immediately following the Separation
from Service being payable on the first business day 60 days following the
Separation from Service and any other such reimbursement payable being paid on a
monthly basis thereafter.
(iii)    Group 3 Executives. The Severance Obligations to a Group 3 Executive
shall be as follows:
(1)    no later than the first business day 60 days after the Separation from
Service, payment of a lump sum cash payment equal to 1 year, or, if such
Separation from Service is in connection with a Change in Control 2 years, of
such Group 3 Executive’s then





--------------------------------------------------------------------------------




current Base Salary as of the Separation from Service, subject to applicable
taxes and withholdings;
(2)    no later than the first business day 60 days after the Separation from
Service, payment of a lump sum cash payment equal to 100%, or, if such
Separation from Service is in connection with a Change in Control 200%, of the
greater of (A) the annual average of any bonuses received by such Group 3
Executive from the Company pursuant to the STIP in the 2 calendar years
immediately before the Date of Termination and (B) such Group 3 Executive’s
current “target” bonus amount, subject to applicable taxes and withholdings;
(3)    immediately prior to the Separation from Service, immediate vesting of
fifty percent (50%) or, if such Separation from Service is in connection with a
Change in Control, one hundred percent (100%), of all equity incentives then
held by such Group 3 Executive pursuant to the LTIP, with payment of such equity
incentives payable in accordance with the applicable award agreement; provided
that any such equity incentives that vest or are earned based on both continued
employment and the achievement of performance goals shall continue to vest or be
earned upon achievement of such performance goals, notwithstanding the
Separation from Service, except to the extent such equity incentives are
otherwise measured and paid out as of the Change in Control pursuant to Section
6, below; and
(4)    if and to the extent permitted under applicable law and without
additional cost or penalty to the Company or the Group 3 Executive, during the
portion, if any, of the 12-month period, commencing as of the date such Group 3
Executive is eligible to elect and timely elects to continue coverage for such
Group 3 Executive and such Group 3 Executive’s eligible dependents under the
Company’s or an Affiliate’s group health plan pursuant to COBRA or similar state
law, the Company (or the Affiliate of the Company that is the Eligible
Individual’s employer immediately prior to termination) shall reimburse such
Group 3 Executive on a monthly basis for the difference between the amount such
Group 3 Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company or the
applicable Affiliate pay for the same or similar coverage, with any such
reimbursement payable for the 60 day period immediately following the Separation
from Service being payable on the first business day 60 days following the
Separation from Service and any other such reimbursement payable being paid on a
monthly basis thereafter.
(c)    Conditions to Severance Obligations. Notwithstanding Section 5(b) of this
Plan, in no event shall an Eligible Individual be entitled to the Severance
Obligations unless such Eligible Individual (i) tenders their resignation as a
member of the Board and of the board of directors of any Affiliate (in each
case, to the extent applicable) effective as of the Date of Termination (the
“Resignation”), and (ii) executes a Release Agreement in a form and substance
approved by the Administrator (the “Release”) substantially similar to the
Release attached hereto as Exhibit A, with any additional customary terms as the
Administrator may deem appropriate in the circumstances, and





--------------------------------------------------------------------------------




such Release is not revoked. The Eligible Individual shall be eligible for the
Severance Obligations only if the executed Release is returned to the Company
and becomes irrevocable within 60 days after the Separation from Service. Until
the Release has become irrevocable, any such Severance Obligations shall not be
provided by the Company or any of its Affiliates. If an Eligible Individual
fails to return the Resignation so that it would, if accepted, be effective upon
the Date of Termination, or fails to return the Release to the Company in
sufficient time so that the Release becomes irrevocable within 60 days after the
Separation from Service, such Eligible Individual’s rights to Severance
Obligations shall be forfeited.
6.    Change in Control Benefits. Notwithstanding anything to the contrary that
may be set forth in the LTIP or in any grant agreement thereunder, if an
Eligible Individual is employed by the Company or one of its Affiliates on the
CIC Effective Date, then with respect to any equity incentives that vest or are
earned based on both continued employment and the achievement of performance
goals, the performance period shall be deemed to have ended on the date of the
Change in Control and the Eligible Individual shall receive an immediate payout
under such equity incentives based on performance through the date of the Change
in Control. In addition, in the event and such Eligible Individual (a) resigns
such Eligible Individual’s employment with the Company and its Affiliates for
Good Reason or (b) is terminated by the Company and its Affiliates without
Cause, in each case, at any time within the eighteen-month period following the
CIC Effective Date, then such Eligible Individual shall be entitled to receive
the Accrued Obligations and Severance Obligations in accordance with Section 5
hereof.
7.    Parachute Payment Limitations. Notwithstanding any contrary provision in
this Plan, if an Eligible Individual is a “disqualified individual” (as defined
in Section 280G of the Code), and the Severance Obligations that would otherwise
be paid to such Eligible Individual under this Plan together with any other
payments or benefits that such Eligible Individual has a right to receive from
the Company (and affiliated entities required to be aggregated in accordance
with Q/A-10 and Q/A-46 of Treas. Reg. §1.280G-1) (collectively, the “Payments”)
would constitute a “parachute payment” (as defined in Section 280G of the Code),
the Payments shall be either (a) reduced (but not below zero) so that the
aggregate present value of such Payments and benefits received by the Eligible
Individual from the Company and its Affiliates shall be $1.00 less than three
times such Eligible Individual’s “base amount” (as defined in Section 280G of
the Code) (the “Safe Harbor Amount”) and so that no portion of such Payments
received by such Eligible Individual shall be subject to the excise tax imposed
by Section 4999; or (b) paid in full, whichever produces the better net
after-tax result for such Eligible Individual (taking into account any
applicable excise tax under Section 4999 and any applicable federal, state and
local income and employment taxes). The determination as to whether any such
reduction in the amount of the Payments is necessary shall be made by the
Company in good faith and such determination shall be conclusive and binding on
such Eligible Individual. If reduced Payments are made to the Eligible
Individual pursuant to this Section 7 and through error or otherwise those
Payments exceed the Safe Harbor Amount, the Eligible Individual shall
immediately repay such excess to the Company or its applicable Affiliate upon
notification that an overpayment has been made.





--------------------------------------------------------------------------------




The reduction of Payments, if applicable, shall be made by reducing, first,
Severance Obligations to be paid in cash hereunder in the order in which such
payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and second, by
reducing any other cash payments that would be payable to the Eligible
Individual outside of this Plan which are valued in full for purposes of Code
Section 280G in a similar order (last to first), any third, by reducing any
equity acceleration hereunder of awards which are valued in full for purposes of
Section 280G of the Code in a similar order (last to first), and finally, by
reducing any other payments or benefit provided hereunder in a similar order
(last to first).
8.    Conditions to Receipt of Severance Obligations.
(a)    Compliance with Post-Termination Obligations. Notwithstanding anything
contained in this Plan to the contrary, the Company and its Affiliates shall
have the right to cease providing any part of the Severance Obligations, and the
Eligible Individual shall be required to immediately repay the Company and its
Affiliates for any Severance Obligations already provided, but all other
provisions of this Plan shall remain in full force and effect, if such Eligible
Individual has been determined, pursuant to the dispute resolution provisions
hereof, not to have fully complied with such Eligible Individual’s
Post-Termination Obligations during the Severance Obligation Period or longer,
as may be the case.
(b)    Separation from Service Required. Notwithstanding anything contained in
this Plan to the contrary, the Eligible Individual shall be entitled to
Severance Obligations only if such Eligible Individual’s termination of
employment constitutes a Separation from Service.
9.    Termination.
(a)    Notice of Termination. Any termination of an Eligible Individual’s
employment with the Company and its Affiliates (other than termination as a
result of death) shall be communicated by written Notice of Termination to, (i)
in the case of termination by an Eligible Individual, the Company or one of its
Affiliates and (ii) in the case of termination by the Company and its
Affiliates, the Eligible Individual.
(b)    Death. An Eligible Individual’s employment with the Company and its
Affiliates shall terminate immediately upon such Eligible Individual’s death.
(c)    Disability. An Eligible Individual’s employment with the Company and its
Affiliates shall terminate 30 days after Notice of Termination is given by the
Company or its Affiliates.
(d)    For Cause.





--------------------------------------------------------------------------------




(i)    Subject to Section 9(d)(ii), the Company and its Affiliates shall be
entitled to terminate an Eligible Individual’s employment with the Company and
its Affiliates immediately for any Cause.
(ii)    If the Company or one of its Affiliates determines, in its sole
discretion, that a cure is possible and appropriate, the Company or the
applicable Affiliate will give an Eligible Individual being terminated for Cause
written notice of the acts or omissions constituting Cause and no termination of
such Eligible Individual’s employment with the Company and its Affiliates for
Cause shall occur unless and until such Eligible Individual fails to cure such
acts or omissions within 10 days following the receipt of such written notice.
If the Company or one of its Affiliates determines, in its sole discretion, that
a cure is not possible or appropriate, an Eligible Individual being terminated
for Cause shall have no notice or cure rights before such Eligible Individual’s
employment with the Company and its Affiliates is terminated for Cause.
(e)    Without Cause. The Company and its Affiliates shall be entitled to
terminate an Eligible Individual’s employment with the Company for any reason
other than death, Disability or Cause, at any time by providing written notice
to such Eligible Individual that the Company and its Affiliates is terminating
such Eligible Individual’s employment with the Company and its Affiliates
without Cause.
(f)    With Good Reason.
(i)    Subject to Section 9(f)(ii), an Eligible Individual shall be permitted to
terminate such Eligible Individual’s employment with the Company and its
Affiliates for any Good Reason.
(ii)    To exercise an Eligible Individual’s right to terminate such Eligible
Individual’s employment for Good Reason, such Eligible Individual must provide
written notice to the Company or one of its Affiliates of such Eligible
Individual’s belief that Good Reason exists within 90 days of the initial
existence of the condition(s) giving rise to such Good Reason, and such notice
shall describe the conditions believed to constitute Good Reason. The Company
and its Affiliates shall have 30 days to remedy the Good Reason condition(s). If
the condition(s) are not remedied during such 30-day period, such Eligible
Individual may terminate such Eligible Individual’s employment with the Company
and its Affiliates for Good Reason by delivering a Notice of Termination to the
Company; provided, however, that such termination must occur no later than 180
days after the date of the initial existence of the condition(s) giving rise to
such Good Reason; otherwise, such Eligible Individual is deemed to have accepted
the condition(s), or the Company’s and its Affiliates correction of such
condition(s), that may have given rise to the existence of such Good Reason.
(g)    Without Good Reason. An Eligible Individual shall be entitled to
terminate such Eligible Individual’s employment with the Company and its
Affiliates at any time by providing 30 days written Notice of Termination to the
Company or one of its Affiliates and stating that such termination





--------------------------------------------------------------------------------




is without Good Reason, provided, however, that notwithstanding anything to the
contrary contained herein, the Company and its Affiliates shall be under no
obligation to continue to employ such Eligible Individual for such 30 day
period.
(h)    Suspension of Duties. Notwithstanding the foregoing provisions of this
Section 9, the Company and its Affiliates may, to the extent doing so would not
result in the Eligible Individual’s Separation from Service, suspend an Eligible
Individual from performing such Eligible Individual’s duties, responsibilities,
and authorities (including, without limitation, such Eligible Individual’s
duties, responsibilities and authorities as a member of the Board or the board
of directors of any Affiliate) following the delivery by such Eligible
Individual of a Notice of Termination providing for such Eligible Individual’s
resignation, or following delivery by the Company or one of its Affiliates of a
Notice of Termination providing for the termination of such Eligible
Individual’s employment for any reason; provided, however, that during the
period of suspension (which shall end on or before the Date of Termination), and
subject to the legal rules applicable to any Company benefit plans under Section
401(a) of the Code and the rules applicable to nonqualified deferred
compensation plans under Section 409A, such Eligible Individual shall continue
to be treated as employed by the Company and its Affiliates for other purposes,
and such Eligible Individual’s rights to compensation or benefits shall not be
reduced by reason of the suspension; and provided, further, that any such
suspension shall not affect the determination of whether the resignation was for
Good Reason or without Good Reason or whether the termination was for Cause or
without Cause. The Company and its Affiliates may suspend an Eligible Individual
with pay pending an investigation authorized by the Company or any of its
Affiliates or a governmental authority in order to determine whether such
Eligible Individual has engaged in acts or omissions constituting Cause, and in
such case the paid suspension shall not constitute a termination of such
Eligible Individual’s employment with the Company and its Affiliates; provided,
however, that such suspension shall not continue past the time that the Eligible
Individual would incur a Separation from Service (at such point, the Company
shall either terminate the Eligible Individual in accordance with this Plan or
have the Eligible Individual return to active employment).
10.    General Provisions.
(a)    Taxes. The Company and its Affiliates are authorized to withhold from any
payments made hereunder amounts of withholding and other taxes due or
potentially payable in connection therewith, and to take such other action as
the Company and its Affiliates may deem advisable to enable the Company, its
Affiliates and Eligible Individuals to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any payments made under
this Plan.
(b)    Offsets and Substitutions. Pursuant to Reg. § 1.409A-3(j)(4)(xiii), the
Company and its Affiliates may set off against, and each Eligible Individual
authorizes the Company and its Affiliates to deduct from, any payments due to
such Eligible Individual, or to such Eligible Individual’s estate, heirs, legal
representatives or successors, any amounts which may be due and owing to the
Company or an Affiliate by such Eligible Individual, arising in the ordinary
course of business whether





--------------------------------------------------------------------------------




under this Plan or otherwise; provided that no such deduction may exceed $5,000
and the deduction is made at the same time and in the same amount as the amount
otherwise would have been due and collected from such Eligible Individual. Such
Eligible Individual shall pay to the Company and its Affiliates all other
obligations to the Company and its Affiliates. To the extent that any amounts
would otherwise be payable (or benefits would otherwise be provided) to an
Eligible Individual under another plan of the Company or its Affiliates or an
agreement with the Eligible Individual and the Company or its Affiliates,
including a change in control plan or agreement, an offer letter or letter
agreement, or to the extent that an Eligible Individual moves between Groups,
and to the extent that such other payments or benefits or the Severance
Obligations provided under this Plan are subject to Section 409A, the Plan shall
be administered to ensure that no payment or benefit under the Plan will be (i)
accelerated in violation of Section 409A or (ii) further deferred in violation
of Section 409A.
(c)    Term of this Plan; Amendment and Termination.
(i)    Prior to a Change in Control, this Plan may be amended or modified in any
respect, and may be terminated, in any such case, by resolution adopted by the
Administrator and at least two-thirds (2/3) of the Board; provided, however,
that no such amendment, modification or termination that is adopted within one
(1) year prior to a Change in Control that would adversely affect the benefits
or protections hereunder of any Eligible Individual as of the date such
amendment, modification or termination is adopted shall be effective as it
relates to such Eligible Individual; provided, further, however, that this Plan
may not be amended, modified or terminated, (A) at the request of a third party
who has indicated an intention or taken steps to effect a Change in Control and
who effectuates a Change in Control, or (B) otherwise in connection with, or in
anticipation of, a Change in Control that actually occurs; any such attempted
amendment, modification or termination being null and void ab initio. Any action
taken to amend, modify or terminate this Plan which is taken subsequent to the
execution of an agreement providing for a transaction or transactions which, if
consummated, would constitute a Change in Control shall conclusively be presumed
to have been taken in connection with a Change in Control. For a period of two
(2) years following the occurrence of a Change in Control, this Plan may not be
amended or modified in any manner that would in any way adversely affect the
benefits or protections provided hereunder to any Eligible Individual under this
Plan on the date the Change in Control occurs.
(ii)    Notwithstanding the provisions of paragraph (i), the Company may
terminate and liquidate the Plan in accordance with the provisions of Section
409A.
(iii)    Notwithstanding the foregoing, no amendment, modification or
termination of this Plan shall adversely affect any Eligible Individual’s
entitlement to payments under this Plan prior to such amendment, modification or
termination (other than as required to permit termination of the Plan in
accordance with Section 409A), nor shall such amendment, modification or
termination relieve the Company of its obligation to pay benefits to Eligible
Individuals as otherwise set forth herein, except as otherwise consented to by
such Eligible Individual.





--------------------------------------------------------------------------------




(d)    Successors. This Plan shall bind and inure to the benefit of and be
enforceable by any Eligible Individual and the Company and their respective
successors, permitted assigns, heirs and personal representatives and estates,
as the case may be. Neither this Plan nor any right or obligation hereunder of
the Company, any of its Affiliates or any Eligible Individual may be assigned or
delegated without the prior written consent of the other party; provided,
however, that the Company may assign this Plan to any of its Affiliates and an
Eligible Individual may direct payment of any benefits that will accrue upon
death. An Eligible Individual shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any payments or other benefits
provided under this Plan; and no benefits payable under this Plan shall be
assignable in anticipation of payment either by voluntary or involuntary acts,
or by operation of law, except by will or pursuant to the laws of descent and
distribution. This Plan shall not confer any rights or remedies upon any person
or legal entity other than the Company, its Affiliates and Eligible Individuals
and their respective successors and permitted assigns.
(e)    Unfunded Obligation. All benefits due an Eligible Individual under this
Plan are unfunded and unsecured and are payable out of the general funds of the
Company and its Affiliates.
(f)    Directed Payments. If any Eligible Individual is determined by the
Administrator to be Disabled, the Administrator may cause the payment or
payments becoming due to such Eligible Individual to be made to another person
for such person’s benefit without responsibility on the part of the
Administrator or the Company and its Affiliates to follow the application of
such funds.
(g)    Limitation on Rights Conferred Under Plan. Neither this Plan nor any
action taken hereunder will be construed as (i) giving an Eligible Individual
the right to continue in the employ or service of the Company or any Affiliate;
(ii) interfering in any way with the right of the Company or any Affiliate to
terminate an Eligible Individual’s employment or service at any time; or (iii)
giving an Eligible Individual any claim to be treated uniformly with other
employees of the Company or any of its Affiliates. The provisions of this
document supersede any oral statements made by any employee, officer, or Board
member of the Company or any of its Affiliates regarding eligibility, severance
payments and benefits.
(h)    Governing Law. All questions arising with respect to the provisions of
the Plan and payments due hereunder will be determined by application of the
laws of the State of Colorado, without giving effect to any conflict of law
provisions thereof, except to the extent Colorado law is preempted by federal
law.
(i)    Dispute Resolution. Any and all disputes, claims or controversies arising
out of or relating to this Plan that are not resolved by their mutual agreement
(A) shall be brought by an Eligible Individual in such Eligible Individual’s
individual capacity, and not as a plaintiff or class member in any purported
class or representative proceeding and (B) shall be submitted to final and
binding arbitration before Judicial Arbiter Group (“JAG”), or its successor. The
arbitration process shall be commenced by filing a written demand for
arbitration with JAG, with a copy to the Company. The





--------------------------------------------------------------------------------




arbitration will be conducted in accordance with the provisions of JAG’s
arbitration rules and procedures in effect at the time of filing of the demand
for arbitration. The Company and such Eligible Individual will cooperate with
JAG and with one another in selecting a single arbitrator from JAG’s panel of
neutrals, and in scheduling the arbitration proceedings, which shall take place
in Denver, Colorado. The provisions of this section 10(i) may be enforced by any
Court of competent jurisdiction.
(j)    Severability. The invalidity or unenforceability of any provision of the
Plan will not affect the validity or enforceability of any other provision of
the Plan, which will remain in full force and effect, and any prohibition or
unenforceability in any jurisdiction will not invalidate that provision, or
render it unenforceable, in any other jurisdiction.
(k)    Section 409A.
(i)    This Plan is intended to comply with Section 409A and shall be construed
and operated accordingly. The Company may amend this Plan at any time to the
extent necessary to comply with Section 409A. Any Eligible Employee shall
perform any act, or refrain from performing any act, as reasonably requested by
the Company to comply with any correction procedure promulgated pursuant to
Section 409A.    
(ii)    To the extent required to avoid the imposition of penalties or interest
under Section 409A, any payment or benefit to be paid or provided on account of
an Eligible Individual’s Separation from Service to an Eligible Individual who
is a specified employee (within the meaning of Section 409A(a)(2)(B) of the
Code) that would be paid or provided prior to the first day of the seventh month
following the Eligible Individual’s Separation from Service shall be paid or
provided on the first day of the seventh month following the Eligible
Individual’s Separation from Service or, if earlier, the date of the Eligible
Individual’s death.
(iii)    Each payment to be made under this Plan is a separately identifiable or
designated amount for purposes of Section 409A.
(l)    PHSA § 2716. Notwithstanding anything to the contrary in this Plan, in
the event that the Company or any of its Affiliates is subject to the sanctions
imposed pursuant to § 2716 of the Public Health Service Act by reason of this
Plan, the Company may amend this Plan at any time with the goal of giving
Employee the economic benefits described herein in a manner that does not result
in such sanctions being imposed.
[Signature Page Follows]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has adopted this Executive Severance Plan as of
the Effective Date.


 
 
 
 
 
JAGGED PEAK ENERGY INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph N. Jaggers
 
 
Name:
Joseph N. Jaggers
 
 
Title:
Chairman of the Board, Chief Executive Officer & President
 
 
 
 
 
 
 
 
 





[SIGNATURE PAGE TO EXECUTIVE SEVERANCE PLAN]

--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE


Employee hereby releases, discharges and forever acquits Jagged Peak Energy Inc.
(the “Company”) and its subsidiaries and affiliates, and each of the foregoing
entities’ respective past present and future affiliates, owners, stockholders,
members, managers, partners, directors, officers, employees, agents, attorneys,
heirs, successors and representatives, in their personal and representative
capacities as well as all employee benefit plans maintained by the Company or
any of its affiliates and all fiduciaries and administrators of any such plans,
in their personal and representative capacities (each a “Released Party” and
collectively the “Released Parties”), from liability for, and hereby waives, any
and all claims, damages, or causes of action of any kind related to Employee’s
employment or affiliation with any Released Party, the termination of such
employment or affiliation, and any other acts or omissions related to any matter
occurring or existing on or prior to Employee signing this Release, including,
without limitation, any allegation arising out of or relating to: (i) Title VII
of the Civil Rights Act of 1964, as amended; (ii) the Age Discrimination in
Employment Act, as amended (including as amended by the Older Workers Benefit
Protection Act) (“ADEA”); (iii) the Civil Rights Act of 1991; (iv) Sections 1981
through 1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (x) the Colorado Anti-Discrimination Act,
and other statutes and the common law of the state of Colorado; (xi) any
federal, state or local anti-discrimination or anti-retaliation law; (xii) any
federal, state or local wage and hour law; (xiii) any other local, state or
federal law, regulation or ordinance; (xiv) any public policy, contract, tort,
or common law claim; (xv) any allegation for costs, fees, or other expenses
including attorneys’ fees incurred in or relating to any Released Claim (as
defined below); (xvi) any and all rights, benefits or claims Employee may have
under any employment contract, incentive compensation plan or equity-based plan
with any Released Party or to any ownership interest in any Released Party;
(xvii) any and all matters arising out of Employee’s status as a holder, awardee
or grantee of any equity of any Released Party; and (xviii) any claim for
compensation or benefits of any kind not expressly set forth in this Release
(collectively, the “Released Claims”). THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES ARISING
BEFORE EMPLOYEE SIGNS THIS RELEASE.
a.Employee acknowledges and understands that this Release does not prohibit or
prevent Employee from filing a charge with the Equal Employment Opportunity
Commission, or equivalent state agency, or from participating in a federal or
state agency investigation. Should Employee file or cause to be filed an action,
suit, proceeding, investigation or arbitration based on any of the Released
Claims (collectively, a “Proceeding”), but which Employee cannot waive due to
public


B-1



--------------------------------------------------------------------------------




policy reasons, or should such a Proceeding be filed by or on behalf of a third
party, including, without limitation, any federal, state or local governmental
entity or administrative agency, Employee waives any right to any monetary
recovery or other relief from the Proceeding, and Employee agrees to donate any
monies that Employee might be entitled to or receive from such Proceeding to the
American Red Cross.
b.It is Employee’s intention that this Release is a general release which shall
be effective as a bar to each and every claim, demand or cause of action it
releases. Employee recognizes that Employee may have some claim, demand or cause
of action against the Released Parties of which Employee is totally unaware and
unsuspecting, that Employee is giving up by execution of this Release. It is
Employee intention in executing this Release that it will deprive Employee of
each Released Claim and prevent Employee from asserting it against the Released
Parties.
c.Notwithstanding the foregoing, nothing in this Release prohibits or restricts
Employee from filing a charge or complaint with, or cooperating in any
investigation with, the Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other securities regulatory agency or
authority (each, a “Government Agency”). This Release does not limit Employee’s
right to receive an award for information provided to a Government Agency.
d.The Released Claims include all claims known and unknown as of the date of
this Release but do not include any claim arising after Employee signs this
Release, including any breach of this Release by Employee or any of the Released
Parties.
e.The Released Parties, on behalf of themselves and the other Released Parties,
fully release and discharge forever Employee and Employee’s heirs, agents, and
representatives from any and all manner of claims, causes of action, complaints,
grievances, demands, allegations, promises, and obligations for damages, losses,
expenses, fees, salary paid to Employee, bonuses paid to Employee, other
compensation paid to Employee, attorneys’ fees or costs, loss of revenues, loss
of profits, and debts, whether known or unknown, suspected or concealed, and
whether presently asserted or otherwise, arising from conduct before the
Effective Date of this Release; except for (i) fraud, embezzlement, or other
intentional misconduct by Employee; (ii) claims arising under this Release
(including a misrepresentation or a breach of this Release by Employee); and
(iii) any other claim arising after the Effective Date of this Release.


B-2

